Citation Nr: 0942333	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to continuation of vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 administrative determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, that the Veteran had successfully 
completed her Vocational Rehabilitation and Employment (VR&C) 
program.

In August 2008 and May 2009, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include acne 
vulgaris with inflammatory changes; patellofemoral pain 
syndrome with history of chondromalacia, bilateral knees; and 
medullary sponge kidney.

2. As of July 21, 2005, the Veteran is shown to have been 
vocationally rehabilitated as presented by the terms of the 
rehabilitation plan to which she agreed in April 2004.

3. As of July 21, 2005, the Veteran had been employed in an 
occupation for which a program of services was provided, or 
in a closely related occupation, for at least 60 continuous 
days.


CONCLUSION OF LAW

The criteria for entitlement to additional training under the 
provisions of Chapter 31, Title 38 of the United States Code, 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.35(e), 21.94, 21.190, 21.283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  However, 
VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420 (a) "VA will inform a veteran in writing 
of findings affecting receipt of benefits and services under 
Chapter 31."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notification 
procedures do not apply in cases where the applicable chapter 
of Title 38, United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (VCAA notice was not required in case involving a 
waiver request).  

A letter sent to the Veteran in September 2008 notified her 
that she was determined to have been rehabilitated on July 
21, 2005, after she began her work as a Patient Services 
Assistant (PSA) at a VA Medical Center.  She was informed 
that, in order to reenter the Vocational Rehabilitation and 
Employment program after she had been deemed rehabilitated, 
the Veteran must have a compensable service-connected 
disability and that either "1.  You can no longer work in 
the occupation you were trained for by the Vocational 
Rehabilitation and Employment program due to the worsening of 
your service-connected disability; or 2.  The occupation you 
were rehabilitated in is now unsuitable for you due to your 
specific employment handicap and capabilities."  She was 
told to schedule an appointment with her Vocational 
Rehabilitation Counselor (VRC) and to bring to this meeting 
any evidence she had to show why she needed to reenter the 
program.  Examples of such evidence were noted to include a 
job layoff notice, medical information, a doctor's statement, 
or a recent notice of increase in her VA disability rating.  

The Board notes that this letter was not issued prior to the 
initial adjudication of the Veteran's claim in July 2005.  
Her claim, however, was subsequently readjudicated in a June 
2009 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Vocational Rehabilitation Benefits

The Veteran claims entitlement to additional vocational 
rehabilitation benefits.  She claims that the training she 
received in her program was inadequate and did not properly 
prepare her for the career field she was seeking.  She 
essentially contends that she was prematurely declared to be 
rehabilitated following her receipt of a Medical Coding and 
Billing Specialist certificate but prior to her completion of 
an associate's degree. 

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. § 3100; 38 
C.F.R. § 21.70 (2009).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the Veteran must develop a 
written plan describing the Veteran's employment goals and 
the program through which those goals will be achieved.  38 
C.F.R. §§ 21.1(b)(3), 21.80.

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under Chapter 31.  The plan is intended to assist 
in: (1) Providing a structure which allows Vocational 
Rehabilitation and Employment (VR&C) staff to translate the 
findings made in the course of the initial evaluation into 
specific rehabilitation goals and objectives; (2) Monitoring 
the Veteran's progress in achieving the rehabilitation goals 
established in the plan; (3) Assuring the timeliness of 
assistance by VA staff in providing services specified in the 
plan; and (4) Evaluating the effectiveness of the planning 
and delivery of rehabilitation services by VR&C staff.  38 
C.F.R. § 21.80(a) (2009).

The plan will be jointly developed by VA staff and the 
Veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the Veteran.  The 
vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out VA responsibility for implementation of the 
plan.  The counseling psychologist has the primary 
responsibility for the preparation of plans.  38 C.F.R. § 
21.92 (2009).

The case manager and the Veteran will review all of the terms 
of the plan and the Veteran's progress at least every 12 
months.  38 C.F.R. § 21.96(b) (2009).  On the basis of this 
review, the Veteran and the case manager will agree whether 
the plan should be retained, amended, or redeveloped.  Id.  
Disagreement with regard to a change (or refusal of a change) 
in the plan is appealable to the Board.  38 C.F.R. § 21.98(d) 
(2009).

The Veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the Veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the Veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the Veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).  A change in intermediate 
objectives or services provided under the plan may be changed 
by the case manager when such change is necessary to carry 
out the statement of long-range goals.  38 C.F.R. § 21.94(c).  
The Veteran must concur in the change.  Id.

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a).  The term 'suitably employed' 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the Veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c) (1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b).

Section 21.283(c) provides that a veteran who has been found 
to be rehabilitated to the point of employability shall be 
declared rehabilitated when he: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the Veteran's rehabilitation 
plan for at least 60 continuous days if the Veteran concurs 
in the change and such employment follows intensive, yet 
unsuccessful, efforts to secure employment for the Veteran in 
the occupation objective of a rehabilitation plan for a 
closely related occupation contained in the Veteran's 
rehabilitation plan; is consistent with the Veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
Veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the Veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, the Veteran previously was determined to have 
met the qualifications for basic entitlement to Chapter 31 
benefits.  She is currently service-connected for acne 
vulgaris, rated as 30 percent disabling; patellofemoral pain 
syndrome with history of chondromalacia, bilateral knees, 
each rated as 10 percent disabling; and medullary sponge 
kidney, rated as 0 percent disabling; for a combined rating 
of 50 percent.  Accordingly, she was found to have an 
employment handicap, largely because of her bilateral knee 
disability, but not a serious employment handicap; and was 
found by VA to be in need of rehabilitation because of that 
handicap.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2009).  

In the case at hand, the Veteran had a Chapter 31 program 
orientation interview in November 1995.  According to the 
November 1995 IWRP, the Veteran was to complete her general 
course work at Milwaukee Area Technical College (MATC) and 
transfer to Gateway Technical College to earn a degree in 
Heath Information Technology (HIT).

A November 1997 rehabilitation plan notes that the Veteran 
was service-connected for skin and bilateral knee 
disabilities and needed credentials for suitable current 
employment.  It was noted that her long-range rehabilitation 
goal was to earn an Associate in Applied Sciences degree in 
Health Information Technology.

A July 2002 note from the Veteran's VRC documents that the 
Veteran was not doing well in her training at Gateway.  She 
was notified that she would need to improve her grades in 
order to be eligible for continued training authorization.  

According to her October 2002 annual review, the Veteran was 
going to have to repeat her most recent term at Gateway after 
a car accident led to a decline in her class attendance and 
academic performance.  VA agreed to pay for the Veteran to 
repeat her last term, but it was noted that she needed to do 
well in all of the classes for further authorizations to be 
provided to the school on her behalf.  

A December 2002 note from the Veteran's VRC reflects that the 
Veteran had been accepted into the Radiography program at 
MATC.  The VRC noted that she had not approved this program 
during a prior meeting.  The Veteran informed the VRC that 
Gateway had added additional courses.  According to the 
Veteran, she would need 40 credits for the HIT program at 
Gateway and 54 credits for the Radiography program at MATC.  
The VRC calculated the Veteran only needed between 21 and 26 
credits at Gateway and, if this was true, she would not 
approve a change of program at this late date.  

An April 2003 VRC note reflects the Veteran was still trying 
to convince her she could finish the Radiography program in 
the same amount of time as the HIT program.  It appeared the 
Veteran needed at least 50 credits to complete the 
Radiography curriculum and she would only need 21 to 26 
credits to complete the HIT program.  The Veteran claimed 
they kept adding classes to the HIT curriculum, and on review 
it appeared to the VRC that they had added some classes.  The 
note concluded by stating that "If she truly does not want 
to finish the HIT program we will look at Milwaukee Career 
Colleges Medical Asst Program.  This in fact may make the 
most sense for [the Veteran]."

A July 2003 VRC note reflects that the Veteran had decided to 
remain with the HIT program.

An August 2003 letter from Gateway informed the Veteran that 
she received less than a "C" grade average (2.0 on a 4.0 
scale) during her VA Benefit Probationary semester.  It was 
noted that Gateway was prohibited from certifying future 
enrollments to the VA until she had reestablished 
satisfactory progress.  In order to do this, the Veteran was 
notified that she must earn a "C" grade average from at 
least six credits in a standard term or equivalent in a 
nonstandard term.  Upon satisfaction of this requirement, 
Gateway would begin certifying her enrollments to the VA.  

The September 2003 annual review notes that the Veteran was 
not currently attending Gateway due to poor academic 
performance.  It was noted that Gateway's rules for veterans 
in this situation prohibited the Veteran from being 
authorized by Gateway for training until she completed six 
credits using other than VA Finances.  It was noted that the 
Veteran was registered on her own for five credits at MATC, 
that these credits would transfer back to Gateway, and that 
if she passed these classes she would be able to return to 
Gateway to complete her HIT training program.  She was 
advised that she needed to do well in these classes and in 
all future classes to remain in the training program.  It was 
stated that, if the Veteran is unable to remain in the 
training program, "we may need to look at alternative 
training such as the Medical Assistant program at either MATC 
or Milwaukee Career College."  

A December 2003 rehabilitation service note states that the 
Veteran reported that she did not do well this term due to 
family health issues.  The VRC advised her to talk to her 
teachers and discuss the possibility of them giving her 
Incompletes until she could complete and hand in her missed 
assignments.

According to a rehabilitation service note from a February 
2004 meeting, the Veteran reported that her program 
requirements at Gateway had changed again and that she had a 
meeting the following week to discuss these changes.  The 
VRC's note also states that "She also told me that the[y] 
are offering just a medical coding certificate, which is the 
part of the program that she is most interested, but the 
program advisor told her that she can't just take the 
certificate."  The VRC informed the Veteran of three nearby 
facilities that offered just the certificate.  One of these 
was Milwaukee Career College (MCC).  The VRC noted that the 
Veteran "may decide to not complete the current training 
program she is involved in to pursue the medical coding 
training."

A follow-up counseling record notes that the Veteran had met 
with the various training facilities and decided on the MCC 
program "as it was very comprehensive and she could finish 
in approximately 6 months.  This would allow her to get 
certified and in the work force a great deal quicker than her 
current program would.  She requests that we change her IWRP 
from Health Information Technology to Medical Coding."  It 
was noted that the Veteran was service-connected at a total 
rate of 50 percent, with a 30 percent rating for eczema and 
two separate 10 percent ratings for bilateral knee 
disabilities.  It was noted that "The Medical Coding 
training and employment in the field would not have a 
negative impact on either of these disabilities."  It was 
noted that the MCC training would include an externship and 
study for national certification.  

An April 2004 revised IWRP states that the Veteran's program 
goal is "[t]o obtain and maintain employment in the 
occupational group of medical coding specialist."  Objective 
one was noted to be that the "Veteran will complete an 
Associate Degree in Medical Records Technology."  Another 
copy of this record has the words "Associate Degree" 
crossed out and the word "certificate" in its place.  
Milwaukee Career College was noted to be the institution 
providing services.  

A September 2004 rehabilitation service note states that, 
"As noted in the revised IWRP [the Veteran] is attending 
Milwaukee Career College towards achievement of program goal 
to obtain and maintain employment in Medical Records 
Technology at Milwaukee Career College."  The Veteran 
reported liking the training but being concerned about 
getting an externship.

An October 2004 rehabilitation service note states that the 
Veteran had almost completed her MCC training and was in the 
process of seeking an externship.  She also hoped to take the 
certification examination in December.  The VRC noted that 
the Veteran "hopes to do coding in a hospital setting rather 
than an insurance setting."  

A November 2004 Individual Employment Assistance Plan (IEAP) 
notes that the Veteran's objective was to "Acquire the 
ability to identify potential employers, prepare an effective 
resume, complete an employment applications [sic] and develop 
appropriate job interviewing skills."

Of record is a December 2004 diploma reflecting that the 
Veteran had successfully completed the requirements for her 
Medical Coding and Billing Specialist degree.

An undated special report of training notes that the Veteran 
had completed all of her training at MCC.  It was noted that 
the Veteran should be moved to Job Ready status and rediaried 
for January 2005.  

A January 2005 rehabilitation service note reflects that the 
Veteran had several interviews for Medical Coding positions.  
She was planning on checking out temp to hire positions 
recommended by her VRC.  Notes from February 2005, March 
2005, and April 2005 reflect the Veteran was continuing to 
seek employment.  The VRC noted that she would refer the 
Veteran to a contractor for placement assistance.

A May 2005 rehabilitation services record reflects that the 
Veteran was hired as a unit clerk at the VAMC.  It stated she 
will have eight weeks of training and then will be assigned 
to a floor and a shift.  It was observed the Veteran was very 
happy with this development.  It was further noted that the 
VRC would maintain contact with the Veteran throughout her 
training period and then move her to Rehabilitated status 
once she is assigned to a permanent floor.

A June 2005 letter notified the Veteran that the evidence in 
her case indicated "You will soon complete your Vocational 
Rehabilitation and Employment program when you have 
maintained your employment as a PSA Clerk at the Zablocki VA 
Medical Center for 60 days.  At that time your case will be 
moved to rehabilitated status."  She was told what actions 
to take if she disagreed with this decision.  

A June 2005 rehabilitation service note reflects that the 
Veteran had completed her 30 days of training and was working 
as a PSA at the Zablocki VAMC.  The Veteran was not sure that 
she liked the floor she was assigned to "but realizes that 
it is a foot in the door and that after a certain period of 
time she can put in for a different floor and shift."

A July 2005 special report of training notes that the Veteran 
had completed all objectives of her IEAP and would soon be 
moved to rehabilitated status.  It was noted that she had 
been provided all follow-up and placement services, as well 
as the two-month employment adjustment allowance.  It noted 
that the Veteran had completed all of her training at MCC.  
Since May 16, 2005, she had maintained employment as a PSA at 
the Zablocki VAMC.  It noted that she will be part time 
evenings working 20 hours per week with overtime available.  
She was also receiving full benefits, including medical and 
dental insurance, a 401k plan, and vacation and sick time.  
She hoped to move to full time eventually.  It was noted that 
the position was consistent with her aptitudes, interests, 
and abilities.  The VRC noted that "Once she completes her 
first year, she will also be eligible for tuition 
reimbursement.  She may return to training to complete her 
associate degree at that time."  

In July 2005, the Veteran was sent a letter informing her 
that she had completed her Vocational Rehabilitation and 
Employment program and had therefore been declared 
rehabilitated.  It was reported that this decision was made 
because the Veteran had successfully maintained employment as 
a PSA at the Zablocki VAMC for at least 60 days.   

In a July 2005 notice of disagreement, the Veteran stated 
that, with respect to her employment as a PSA, "had I not 
accepted this position I believed that I would have been 
allowed to complete my studies and gain my Associates degree 
in the Health Information Technology Program at Gateway 
Technical College."  She stated that "The position I hold 
at Zablocki is not my career choice, nor is it to be employed 
only part-time."  She noted that she did not qualify for any 
study grants, working 20 hours per week will not cover 
school, and tuition reimbursement would not be an option for 
her until after a year of employment.  She contends that MCC 
did not turn out to be a good choice for her because the 
grades were not transferrable, they only gave certificates, 
and they did not help with her clinical placement.  

In her October 2005 substantive appeal, the Veteran argued 
that she has not completed her course of study or obtained 
employment in her field of study.  She indicated that she was 
a ward secretary and described her duties.  She stated that 
"This Job has taken a toll on me mentally and physically, 
and at times is stressful.  Had I know [sic] the full extent, 
I know I would not have taken this job."

The Veteran also stated she "went to school to be a Health 
Information Tech, to work in a Medical Records department.  
This job has nothing what so ever to do with this field."  
She reported having attended MCC because the classes she 
needed at Gateway were already full.  She reported that she 
was told the MCC classes would transfer to Gateway.  The 
Veteran noted that the school was not accredited, at least at 
the time she attended, and that "according to Voc-rehab you 
MUST attend an accredited school."   She described 
difficulties finding employment.  She stated that she was not 
turned down from the billing and coding program at MATC, but 
that enrollment was full.  She stated that "I only want a 
fair chance to complete the 23 credits I need to get my AS in 
the Health Information and Technology Program that I 
started."

An April 2006 statement from the Veteran's representative 
contends that the VR&C program failed in its duty to properly 
research the school that it approved the Veteran to attend.  
It characterized the certificate that she received as 
"essentially worthless as the school was not an accredited 
learning institution."  It argued that the Veteran's 
certificate is for a field that is completely unrelated to 
that of Medical Coding Specialist.

A June 2008 informal hearing presentation contends that 
"Vocational Rehabilitation failed to comply with their 
initial agreement to assist the veteran in obtaining an 
associate degree in Health Information Technology ... and or 
Medical Records Technology.  Currently, the appellant ... lacks 
credentials for suitable employment in her field of study.  
Importantly, the record is silent of an agreement by the 
appellant to forfeit her initial intentions to pursue an 
associate degree in lieu of a certificate."

An October 2008 note from a nurse practitioner at the 
Zablocki VAMC states that the Veteran is service-connected 
for tendonitis bilateral knees and a diagnosis of 
chondromalacia patella.  It was noted that the Veteran "has 
a long history of chronic knee pain with swelling exacerbated 
by increased standing, walking, and stair climbing.  Her 
current employment requires considerable walking."  The 
nurse practitioner requested that the Veteran be considered 
for Vocational Rehabilitation and suggested that the Veteran 
should receive education and basic training in an area where 
she will perform her duties while primarily sitting down.  

A November 2008 VRC report of contact indicates that the 
Veteran was rehabilitated in July 2005 as a Medical Support 
Assistant at the Zablocki VAMC.  Her Chapter 31 services were 
noted to have included completion of a certificate in Medical 
Coding from MCC and some classes toward the Associates Degree 
in HIT at Gateway.  It was noted that the Veteran continues 
to work as a Medical Support Associate at the Zablocki VAMC.  
The VRC noted that the Veteran is currently in receipt of a 
50 percent combined disability rating for patellofemoral 
syndrome of the right knee, patellofemoral syndrome of the 
left knee, acne vulgaris, and kidney abscess.  She is non-
service-connected for lumbosacral pain and chronic 
bronchitis.  It was noted that she had not received an 
increase in ratings since her application to the Vocational 
Rehabilitation program in 1997.  The Veteran asserted that 
her knee conditions appeared to be getting worse.

The VRC determined that overturning the declaration of 
rehabilitation status was not warranted, as the Veteran's 
service-connected disabilities rating had not increased since 
her entrance into the program and she continued to be 
employed in the job for which she was rehabilitated and she 
has not missed a substantial amount of work due to her 
service-connected disability.

A March 2009 informal hearing presentation contends that the 
Veteran "is entitled to her completion of her AAS degree 
being the work she is employed does not supply the maximum 
independence or suitable employment needed to maintain a 
viable living."  Both this and the October 2009 informal 
hearing presentation note that the Veteran is only employed 
part time.  

In summary, the Veteran was initially accepted into the VR&C 
program in November 1997 with the goals of completing general 
coursework at MATC and earning an HIT degree at Gateway.  
Because of her poor academic performance while enrolled at 
Gateway in 2003, authorization for further training at 
Gateway was prohibited until the Veteran completed six 
credits using other than VA Finances.  The Veteran registered 
for five credits elsewhere, but she did not complete these 
courses.  At this time, it was indicated that the Veteran may 
need to look at alternative training if she was unable to 
remain in the Gateway program.

The Board observes that it is not clear whether the Veteran 
become ineligible for further participation in the HIT 
program at Gateway, as the evidence in the claims file does 
not indicate whether or how the Veteran satisfied the Gateway 
requirements.  

Records from February 2004 reflect the Veteran found out a 
medical coding certificate was being offered and that this 
was the part of the program in which she was the most 
interested.  The VRC informed the Veteran of programs in the 
area that offered medical coding certificates.

The Veteran subsequently decided to enroll in the medical 
coding and billing specialist program at MCC.  Reasons for 
this decision included the comprehensiveness of the program 
and the fact that she could finish the program in 
approximately six months, which would hasten her 
certification and entry into the work force.  Regardless of 
the reasons why the Veteran was unable to enroll in the 
medical coding program at her first choice institution, it is 
clear at this point that the Veteran has considered the 
alternatives and has chosen to pursue a medical coding 
certificate rather than complete her associate's degree.  

The April 2004 revised IWRP reflects that the Veteran had 
decided to "obtain and maintain employment in the 
occupational group of medical coding specialist" and that 
she was to pursue this goal through MCC.  The revised IWRP 
was signed by the Veteran.  As noted above, the Veteran's VRC 
crossed out the term "Associate Degree" in the description 
of the Veteran's first objective and substituted the word 
"certificate," so that it read "Veteran will complete a 
certificate in Medical Records Technology."  It is uncertain 
whether this edit was made before or after the Veteran signed 
the revised IWRP.  

If it was made before the Veteran signed it, then the stated 
goal of the April 2004 IWRP is unambiguous.  That is, the 
IWRP reflects that the Veteran's goal is to obtain and 
maintain employment as a medical coding specialist, and that 
she will pursue this goal by means of completion of a 
certificate in Medical Records Technology from MCC.  

In the event that the change was made to the IWRP without the 
Veteran's knowledge, the Board still concludes that the 
revised IWRP reflects the Veteran's expressed intention of 
pursuing the medical coding certificate at MCC.  As reflected 
in the records discussed above, the Veteran clearly intended 
to forgo completion of her associate's degree in order to 
obtain the medical coding certificate, and the records 
produced at the time of the April 2004 IWRP reflect the 
Veteran's concrete reasons for desiring this change.  

Furthermore, the Board notes that MCC does not offer an 
associates degree in Medical Records Technology.  The MCC 
Medical Coding  and Billing Specialist literature of record 
states that "This program will prepare an individual to sit 
for a national coding certification."  It is clear that the 
Veteran had met with MCC personnel prior to revising her 
IWRP, and that she had discussed possible enrollment in MCC 
as a means of achieving her career goals thoroughly enough to 
have realized that she could not pursue an associate's degree 
at that institution.  Therefore, the Veteran must have 
realized that the stated goal as set forth in the April 2004 
IWRP, the attainment of an associates degree in Medical 
Records Technology at MCC, would not have been possible.  

To the extent that the Veteran is arguing that attainment of 
the medical coding certificate at MCC was merely an 
intermediate step in pursuing her associates degree, the 
Board notes that such an understanding is not reflected in 
the April 2004 IWRP or in the contemporaneous rehabilitation 
notes that are described above.  Unlike the November 1997 
IWRP, which listed the completion of general courses at MATC 
prior to pursuing the HIT degree at Gateway, the April 2004 
IWRP does not list a more advanced academic goal that the 
Veteran will pursue once she is certified to be a medical 
coding specialist.  The rehabilitation specialist's notes 
from this period also affirmatively reflect that the Veteran 
was no longer intending to pursue her associate's degree.

Furthermore, the July 2005 special report of training notes 
that the Veteran was informed that she would be eligible for 
tuition reimbursement through the Zablocki VAMC after one 
year of employment if she decided to pursue an associate's 
degree.  This report states that the Veteran "may return to 
training to complete her associates degree at that time," 
clearly reflecting a future intention of possibly completing 
her associate's degree through her place of employment, not a 
present intention to continue to work toward her associate's 
degree through VA.  

The Board finds that the Veteran's employment as a Medical 
Support Assistant at the Zablocki VAMC satisfies the 
requirements of 38 C.F.R. § 21.283(c), in that this 
occupation is closely related to that of Medical Coding 
Specialist.  According to the United States Department of 
Labor, Bureau of Labor Statistics, "Medical assistants 
perform work similar to the tasks completed by other workers 
in medical support occupations. Administrative medical 
assistants do work similar to that of medical secretaries, 
medical transcriptionists, and medical records and health 
information technicians."  The Board therefore finds that 
the Veteran's employment as a medical support assistant is 
consistent with the occupational objective for which the 
Medical Billing and Coding Specialist training was provided.  

While the Veteran contends that her employment is only part 
time, the Board notes that the term 'suitably employed' 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis.  38 C.F.R. 
§ 21.283(b).  The fact that this term includes employment on 
a nonpay basis strongly suggests that employment does not 
have to pay enough to meet the Veteran's cost of living 
expenses in order to satisfy the suitability requirement. 

With respect to the Veteran and her representative's 
contention that her MCC degree is essentially worthless 
because the program was not certified at the time of the 
Veteran's enrollment, the Board notes that the Veteran was 
able to obtain and maintain suitable employment as a Medical 
Support Assistant as a result of her training in this 
program.  MCC's accreditation status is therefore irrelevant 
to the question at hand.

In short, the Board finds that the Veteran was rehabilitated 
to the point of employability consistent with 38 C.F.R. 
§ 21.283.  Thus, a continuation of benefits for an 
associate's degree, which the record indicates the Veteran 
was no longer pursuing, was not necessary for her 
rehabilitation, and she was properly declared rehabilitated.  
The preponderance of the evidence is against the claim; as a 
result, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to additional rehabilitation benefits under 
38 U.S.C.A. Chapter 31 (West 2002) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


